--------------------------------------------------------------------------------

Exhibit 10.1
 
 
CONVERTIBLE DEBENTURE
PURCHASE AGREEMENT




This CONVERTIBLE DEBENTURE PURCHASE AGREEMENT (this “Agreement”), is entered
into as of January 20, 2015, by and among KonaRed Corporation, a Nevada
corporation (the “Company”), and Group 10 Holdings, LLC (the “Investor”).  Each
party to this Agreement is referred to herein as a “Party,” and they are
referred to collectively as the “Parties.”


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
sell to the Investor, and the Investor desires to purchase from the Company,
convertible debentures in an aggregate principal amount of up to One Million One
Hundred Thousand Dollars ($1,100,000), a form of which is attached hereto as
Exhibit A.


NOW, THEREFORE, in consideration of the mutual representations, warranties, and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:


1.            DEFINITIONS.  As used in this Agreement, the following terms shall
have the following meanings:


“Closing” means the closing(s) of the transactions contemplated herein, which
shall take place in accordance with the terms of Section 2 of this Agreement.


“Initial Closing” means the closing of the transactions contemplated herein that
occurs concurrently with the execution of this Agreement.


“Debentures” means that certain Unsecured Convertible Debenture executed
concurrently herewith by and among the Company and the Investor together with
each subsequent convertible debenture issued pursuant to Section 2 of this
Agreement.


“Subscription Amount” means such purchase price as the Investor is determining
to pay to the Company on a particular Closing Date hereunder.


“Subsequent Closing Criteria” means the fulfillment and maintenance of all of
the following conditions as of the date hereof until the date of the applicable
Closing: (i) the closing price of the Company’s common stock shall not be less
than $0.10 per share for any three (3) consecutive Trading Days (as defined in
the Debentures); (ii) the market capitalization of the Company shall not be less
than Eight Million Dollars ($8,000,000) for any three (3) consecutive Trading
Days; (iii) the Company shall not have engaged in any debt financing in an
amount greater than One Hundred Fifty Thousand Dollars ($150,000), excluding any
debt owed by the Company from time to time pursuant to a Senior Convertible Note
(the “Senior VDF Note”) issued to VDF FutureCeuticals, Inc. (“VDF”) on January
28, 2014 in a principal amount equal, at any time, to the sum of any payments
due by the Company to VDF FutureCeuticals, Inc.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
pursuant to a certain license agreement entered into with VDF and any accrued
and unpaid interest thereon; and (iv) solely with respect to the third Closing,
the Company’s net sales for the six (6) months ending June 30, 2015 shall not be
less than the Company’s net sales for the six (6) months ending June 30, 2014 as
reported in the Company’s Quarterly Report on Form 10-Q, as filed with the
Securities and Exchange Commission (the “SEC”) for the period ending June 30,
2015.


“Transaction Documents” means this Agreement, the Debenture, and all other
certificates, documents, agreements, and instruments delivered to the Investor
under or in connection with this Agreement.


2.            SALE AND ISSUANCE OF THE DEBENTURES; CLOSING(S); COVENANTS.


2.1           Sale and Issuance of the Debentures.  Subject to the terms and
conditions of this Agreement and upon receipt of the Subscription Amount, the
Investor agrees to purchase at each Closing, and the Company agrees to sell and
issue to the Investor at each Closing, the Debentures as follows:
 
2.1.1       At the Initial Closing, the Investor agrees to purchase and the
Company agrees to sell and issue to the Investor a convertible debenture in the
principal amount of Four Hundred Forty Thousand Dollars ($440,000) (the “First
Debenture”), a form of which is attached hereto as Exhibit A, for a purchase
price of Four Hundred Thousand Dollars ($400,000).
 
2.1.2       Upon the filing of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014 with the SEC, subject to the satisfaction of
the Subsequent Closing Criteria, the Investor agrees to purchase and the
Company, may in its sole discretion, agree to sell and issue to the Investor a
second convertible debenture in the principal amount of Three Hundred Thirty
Thousand Dollars ($330,000) (the “Second Debenture”), which shall take
substantially the same form as Exhibit A hereto, for a purchase price of Three
Hundred Thousand Dollars ($300,000); provided, however, that the Second
Debenture shall differ from the First Debenture with regard to the issuance
date, principal amount and share reserve as such terms are defined thereunder.
In the event that the Company has not met the Subsequent Closing Criteria, the
purchase, sale and issuance of the Second Debenture may be consummated upon
mutual agreement of the Parties in their discretion.
 
2.1.3       Upon the filing of the Company’s Quarterly Report on Form 10-Q for
the quarter ending June 30, 2015 with the SEC, subject to the satisfaction of
the Subsequent Closing Criteria, the Investor agrees to purchase and the
Company, may in its sole discretion, agrees to sell and issue to the Investor a
third convertible debenture in the principal amount of Three Hundred Thirty
Thousand Dollars ($330,000) (the “Third Debenture”), which shall take
substantially the same form as Exhibit A hereto, for a purchase price of Three
Hundred Thousand Dollars ($300,000); provided, however, that the Third Debenture
shall differ from the First Debenture with regard to the issuance date,
principal amount and share reserve as such terms are defined thereunder. In the
event that the Company has not met the Subsequent Closing Criteria, the
purchase, sale and issuance of the Third Debenture may be consummated upon
mutual agreement of the Parties in their discretion.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
2.2           The Closing(s). The purchase and sale of the Debentures shall be
consummated at one or more Closings, which are to take place at 1100 Glendon
Avenue, Suite 850, Los Angeles, CA 90024, or at such other place as the Parties
shall mutually agree, upon the satisfaction of all the conditions to Closing set
forth in this Agreement; provided, however, that the Initial Closing shall occur
concurrently with the execution of the Transaction Documents. The “Closing Date”
shall be the date that the Investor’s funds—such representing the amount due to
the Company for the Subscription Amount—are transmitted by wire transfer to or
for the benefit of the Company. Each Party shall bear the cost of its own legal
and out of pocket expenses related to the Closing.


2.3           Deliveries.


2.3.1.       Items to be delivered to the Investor at the Closing by the
Company.  The Investor’s obligations under this Agreement at each Closing, as
applicable and to the extent not previously delivered, are conditioned upon the
following closing conditions and deliveries:


2.3.1.1       The Company shall deliver or cause to be delivered to the Investor
this Agreement duly executed by the Company;


2.3.1.2       The Company shall deliver or cause to be delivered to the Investor
the applicable Debentures duly executed by the Company; and


2.3.1.3       The representations and warranties of the Company set forth in
Section 3 of this Agreement shall be true and correct in all material respects
as of the relevant Closing Date, and all obligations, covenants, and agreements
of the Company required to be performed at or prior to the relevant Closing Date
shall have been performed.


2.3.2        Items to be delivered to the Company at the Closing by the
Investor.  The Company’s obligations under this Agreement and at each Closing,
as applicable and to the extent not previously delivered, are conditioned on the
following closing conditions and deliveries:


2.3.2.1       The Investor shall deliver or cause to be delivered to the Company
the signature page hereto, duly executed by the Investor;


2.3.2.2       The Investor shall deliver or cause to be delivered the
Subscription Amount via wire transfer to the Company; and


2.3.2.3       The Investor’s representations and warranties set forth in Section
4 of this Agreement shall be true and correct in all material respects as of the
relevant Closing Date, and all obligations, covenants, and agreements of the
Investor required to be performed at or prior to the relevant Closing Date shall
have been performed.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.4           Covenants.
 
2.4.1       The Company shall preserve and maintain in good standing its
existence as a corporation under the laws of the State of Nevada and to comply
in all material respects with all applicable federal, state, and local laws and
regulations.
 
2.4.2       The Company shall use the proceeds from the Subscription Amount for
working capital. For the avoidance of doubt, none of the proceeds may be applied
towards existing indebtedness, except for any amounts owed to VDF, outstanding
trade accounts payable, debt payments approved in advance by the Investor, or
for payments to security holders of the Company, whether in the form of
dividends, distributions or otherwise.
 
2.4.3       As long as any Debenture remains outstanding, unless the Investor
shall otherwise consent in writing, the Company shall not, directly or
indirectly (a) amend its charter documents in any manner that adversely affects
any rights of the Investor; or (b) pay dividends on any equity securities of the
Company.
 
3.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


Except as set forth in the Company’s filings with the SEC (the “SEC Filings”),
the Company hereby represents and warrants to the Investor and agrees as
follows:


3.1           Organization and Qualification.  The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, with the requisite power and authority to own and use its properties and
assets and to carry on its business as currently conducted.  The Company is not
in violation or in default of any of the provisions of its organizational or
charter documents.  The Company is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on  the legality, validity, or enforceability
of this Agreement or any other Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, or condition (financial
or otherwise) of the Company, taken as a whole, or (iii) a material adverse
effect on the ability of the Company to perform in any material respect on a
timely basis its obligations under this Agreement or any other Transaction
Document, and no legal proceeding has been instituted; or, to its knowledge,
threatened, in any such jurisdiction revoking, limiting, or curtailing or
seeking to revoke, limit, or curtail such power and authority or qualification
(a “Material Adverse Effect”).


3.2           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement or the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and the other Transaction Documents to which it is party by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company.  Upon delivery to the
Investor, this Agreement and the other Transaction Documents to which the
Company is a party will have been duly
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.
 
3.3           Capitalization.  The authorized securities of the Company is as
set forth in the Company’s SEC Filings.  All outstanding stock has been duly
authorized, validly issued, and is fully paid and non assessable.


3.4           No Conflicts. The execution and delivery of this Agreement and the
other Transaction Documents to which the Company is a party does not, and the
performance by the Company of its obligations under this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby do not and will not, conflict with or result in a violation
or breach of any term or provision of any contract, law, order, permit, statute,
rule, or regulation applicable to the Company or any of its affiliates.


3.5           Issuance of the Debentures.  The Debentures are duly authorized
and, when issued and paid for in accordance with this Agreement and the
Debentures, the Common Stock into which the Debentures are convertible will be
duly and validly issued, fully paid, and nonassessable.


3.6           Private Placement.  Subject to the accuracy of the Investor’s
representations and warranties set forth in Section 4 and any post-Closing
filings as may be required, the offer, issue and sale of the Debentures are and
will be exempt from the registration and prospectus delivery requirements of the
Securities Act, and have been registered or qualified (or are exempt from
registration and qualification) under the registration, permit or qualification
requirements of all applicable state securities laws.


3.7           Brokers.  No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Company or
the Investor for any commission, fee or other compensation as a finder or
broker, or in any similar capacity.


3.8           Taxes.  The Company has filed all material tax returns that are
required to be filed by it and has paid all taxes due pursuant to such returns
before any such taxes become delinquent or any penalty accrued with respect
thereto, or pursuant to any assessment received by it, except for any such taxes
being diligently contested in good faith and by appropriate proceedings.


3.9           Compliance with Laws.  To the best of its knowledge, the Company
is in compliance in all material respects with all applicable laws, rules, and
regulations, other than such laws, rules or regulations: (i) the validity or
applicability of which the Company is contesting in good faith by appropriate
proceedings, or (ii) failure to comply with which cannot reasonably be expected
to have a Material Adverse Effect.
 
 
 
5

--------------------------------------------------------------------------------

 


 
3.10         Consents.  No consent or approval of any person, regulatory
authority, governmental organization, or third party, and no approval, order,
license, permit, franchise, declaration, or filing of any nature (with the
exception of required Regulation D and “blue sky” filings with the appropriate
federal and state securities agencies), is required as a result of or in
connection with the execution, delivery, and performance of the obligations of
the Company under this Agreement or any other Transaction Document.
 
3.11         Litigation.  No actions (including, without limitation, derivative
actions), suits, proceedings, or investigations are pending or, to the knowledge
of the Company, threatened against or affecting the Company at law or in equity
in any court or before any other governmental authority that if adversely
determined (a) would (alone or in the aggregate) reasonably be expected to have
a Material Adverse Effect or (b) seeks to enjoin, either directly or indirectly,
the execution, delivery or performance by the Company of this Agreement or the
Transaction Documents or the transactions contemplated hereby or thereby.
 
3.12         Patents and Trademarks; Assets.  The Company owns, or possesses
adequate rights or licenses to use, all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent applications, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets, and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct the Company’s business as
now conducted.  There is no claim, action, or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company
regarding its Intellectual Property Rights.  The Company has good and valid
title to, or otherwise has the right to use pursuant to a valid and enforceable
lease, license, or similar contractual arrangement, all of the assets necessary
to conduct the Company’s business as now conducted or as proposed to be
conducted.
 
3.13         Reservation of Shares.  The Company has a sufficient number of
shares of its Common Stock reserved and set aside in order to effectuate the
conversion of the Debentures.


4.            REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.  The Investor
hereby represents, warrants and covenants to the Company as follows:


4.1           Due Authorization.  The Investor has all requisite capacity to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  This Agreement constitutes the legal, valid, and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


4.2           Own Account.  The Investor understands that the Debentures are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Debentures as a
principal for his, her, or its own account and not with a view to or for
distributing or reselling the Debentures or any part thereof in violation of the
Securities Act or any applicable state securities
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
law, has no present intention of distributing the Debentures in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the Debentures in violation of the Securities Act
or any applicable state securities law.


4.3           Investor Status.  At the time the Investor was offered the
Debentures, he, she, or it was, and as of the date hereof and at each Closing
he, she, or it is, an “accredited investor” as defined in Rule 501(a) under the
Securities Act.  The Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended.


4.4           Experience of the Investor.  The Investor, either alone or
together with his, her, or its representatives, has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Debentures, and has so evaluated the merits and risks of such investment.  The
Investor is able to bear the economic risk of an investment in the Debentures
and, at the present time, is able to afford a complete loss of such investment.


4.5           Access to Documents and Information.  The Investor has (i)
received and reviewed all information that it considers necessary or appropriate
for deciding whether to purchase the Debentures; (ii) had an opportunity, with
his, her, or its professional advisor, if any, to ask questions and receive
answers from the Company regarding this Agreement and regarding the business,
financial condition, and other aspects of the Company, and all such questions
have been answered to the Investor’s full satisfaction; and (iii) had the
opportunity to obtain all information (to the extent that the Company possesses
or can acquire such information without unreasonable effort or expense) that the
Investor deems necessary to evaluate the investment and to verify the accuracy
of information otherwise provided to the Investor.
 
4.6           Reliance on Information.  The Investor has not relied on any
information or representations with respect to the Company or the Debentures,
other than as expressly set forth herein and in the other Transaction
Documents.  The Investor understands that no person has been authorized to give
any information or to make any representations other than those expressly
contained herein and in the other Transaction Documents.  To the extent the
Investor has determined it necessary to protect his, her, or its interest in
connection with the investment in the Debentures, the Investor has relied on
his, her, or its own analysis and investigation and that of his, her, or its
advisors in determining whether to invest in the Debentures.


4.7           Tax Advice.  The Investor represents that he, she, or it has
consulted with his, her, or its tax, investment, and legal advisors with respect
to the federal, state, local, and foreign tax consequences arising from the
purchase and ownership of the Debentures.


4.8           Government Approval.  The Investor is aware and understands that
no federal or state agency has made any recommendation or endorsement of the
Debentures as an investment, nor has any such governmental agency reviewed or
passed upon the adequacy of information disclosed to the Investor.
 
 
 
7

--------------------------------------------------------------------------------

 


 
4.9           No Registration.  The Investor understands that the Debentures
have not been, and other than expressly set forth in the Transaction Documents,
the Investor has no rights to require that the Debentures or the shares of
Common Stock of the Company into which such Debentures are convertible be,
registered or qualified under the Securities Act; that there is not now any
public market for the Debentures or the stock into which such Debentures are
convertible and none is anticipated; that neither the Debentures nor the shares
of Common Stock into which such Debentures are convertible will be readily
accepted as collateral for a loan; and that it may be extremely difficult to
sell the Debentures or the stock into which such Debentures are convertible in
the event of a financial emergency.  As a consequence, the Investor understands
that he, she, or it must bear the economic risks of the investment in the
Debentures for an indefinite period of time.


4.10         Good Faith. At no time has any of the Investor, its agents,
representatives or affiliates engaged in or effected, in any manner whatsoever,
directly or indirectly, any action designed to manipulate, or cause or result in
de-stabilization of the price per share of Common Stock of the Company, or
engaged in the (i) “short sale” (as such term is defined in Rule 200 of
Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock and such Investor, its agents, representatives or affiliates shall not
engage in any such short sales, or any activities which may be categorized as
manipulation while any Debentures remain outstanding under this Agreement.


5.       ADDITIONAL INVESTOR RIGHTS
 
5.1           Participation Right. The Investor shall have the pro rata right,
relative to the Company’s shareholders (calculated as if the Investor’s
Debentures were fully converted), as applicable, to participate in any
subsequent debt or equity financings (the “Qualified Financings”) conducted
during the respective terms of its Debentures (the “Participation Right”).  The
Company will provide notice to the Investor of any such Participation Right by
way of writing at least five (5) business days prior to the intended closing of
the Qualified Financing, indicating the terms and conditions of any Qualified
Financings (the “Financing Notice”).  Should the Investor elect to exercise his,
her, or its Participation Right, he, she, or it shall notify the Company, in
writing, of such election at least three (3) business days prior to the
anticipated closing date set forth in the Financing Notice (the “Participation
Notice”).  In the event the Investor does not return a Participation Notice to
the Company, the Participation Right granted hereunder shall terminate and be of
no further force and effect in respect of that particular Qualified Financing
only.


6.            GENERAL PROVISIONS


6.1           Amendment.  No provision of this Agreement may be modified,
supplemented, or amended except in a written instrument signed by the Investor
and the Company.


6.2           Further Assurances.  The Parties hereto will, upon reasonable
request, execute, and deliver all such further assignments, endorsements,
agreements, and documents, and take such other action as may be necessary in
order to consummate or evidence the transactions contemplated hereby.
 
 
 
8

--------------------------------------------------------------------------------

 


 
6.3           Notice.  All notices, requests, payments, instructions, or other
documents to be given hereunder will be in writing and will be deemed to have
been duly given if (i) delivered personally (effective upon delivery), (ii)
mailed by certified mail, return receipt requested, postage prepaid (effective
five business days after dispatch), (iii) sent by a reputable, established
courier service that provides evidence of delivery and guarantees next business
day delivery (effective the next business day), (iv) via electronic mail
transmission, or (v) sent by facsimile followed by confirmation, addressed as
follows (or to such other address as the recipient party may have furnished to
the sending party for the purpose pursuant to this Section 6.3):


(a)            If to the Company:


KonaRed Corporation
Attn.: John Dawe, Corporate Secretary
1101 Via Callejon #200
San Clemente, CA 92673
 
(b)            If to Holder:


Group 10 Holdings LLC
Attn: Adam Wasserman, Managing Member
11 Island Ave. #1108
Miami Beach, FL 33139
 
6.4           Successors and Assigns.  This Agreement shall be binding upon,
enforceable against, and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors, and assigns, and nothing herein is intended to confer any right,
remedy, or benefit upon any other person.  This Agreement may not be assigned by
the Investor or the Company hereto except with the prior written consent of the
other Party.
 
6.5           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to the principals of conflicts of law thereof.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action, or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court or that such suit, action, or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action, or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
6.6           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal, or unenforceable under present or future
laws, then, and in that event:  (1) the performance of the offending term or
provision (but only to the extent its application is invalid, illegal, or
unenforceable) shall be excused as if it had never been incorporated into this
Agreement, and, in lieu of such excused provision, there shall be added a
provision as similar in terms and amount to such excused provision as may be
possible and be legal, valid, and enforceable; and (2) the remaining part of
this Agreement (including the application of the offending term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal, or unenforceable) shall not be affected thereby, and shall continue in
full force and effect to the fullest extent provided by law.


6.7           Counterparts.  This Agreement may be executed in counterparts and
each counterpart shall have the same force and effect as an original and
constitute an effective, binding agreement on the part of each of the
undersigned.  This Agreement may be transmitted by electronic signature.


6.8           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits, and schedules.


6.9           Construction.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine, and neuter forms.  The words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument, or
other document herein shall be construed as referring to such agreement,
instrument, or other document as from time to time amended, restated,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements, or modifications set forth herein), (ii)
the words “herein”, “hereof”, and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof and (iii) all references herein to Sections or
clauses shall be construed to refer to Sections and clauses of this Agreement.


6.10         Certain Adjustments. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be
proportionately adjusted for any stock dividend, stock split, stock combination
or other similar transaction.
 
 
[Signature Pages Follow]
 
 
 
 
 
10

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 

  KONARED CORPORATION                
 
By:
/s/ Shaun Roberts       Shaun Roberts, President & CEO                     Group
10 Holdings, LLC                     By: /s/ Adam Wasserman       Adam
Wasserman, Managing Member       11 Island Ave #1108       Miami Beach, FL 33139
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 




EXHIBIT A


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


UNSECURED SUBORDINATED CONVERTIBLE DEBENTURE
 

Issuance Date: January 20, 2015 Principal Amount: $440,000

 
 
FOR VALUE RECEIVED, KonaRed Corporation, a Nevada corporation (“Borrower”),
hereby promises to pay to Group 10 Holdings LLC (“Holder”) or its registered
assigns or successors in interest, the sum of Four Hundred and Forty Thousand
Dollars ($440,000) (the “Principal Amount”), together with all accrued interest
thereon, on the eighteen (18) month anniversary from the Issuance Date (the
“Maturity Date”), if not sooner paid.


The following terms and conditions shall apply to this Convertible Debenture
(the “Debenture”):


ARTICLE I
DEFINITIONS
 
1.1           Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, the following terms shall have the
following meanings:


“Bankruptcy Event’’ means any of the following events: (a) Borrower or any
subsidiary (as such term is defined in Rule l-02(w) of Regulation S-X) thereof
commences a case or other proceeding under any bankruptcy, reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to Borrower or any
subsidiary thereof; (b) there is commenced against Borrower or any subsidiary
thereof any such case or proceeding that is not dismissed within sixty (60) days
after commencement; (c) Borrower or any subsidiary thereof is adjudicated
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered; (d) Borrower or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property that is not discharged or stayed within sixty (60) calendar days
after such appointment; (e) Borrower or any subsidiary thereof makes a general
assignment for the benefit of creditors; (f) Borrower or any subsidiary thereof
calls a meeting of its creditors with a view to arrange a composition,
adjustment or restructuring of its debts; or (g) Borrower or any subsidiary
thereof, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Issuance Date” means the date of the issuance of this Debenture, regardless of
any transfers of any Debenture and regardless of the number of instruments which
may be issued to evidence this Debenture.


“Lowest Closing Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) the lowest closing bid price of
Borrower’s Common Stock during the twenty-five (25) consecutive Trading Days
prior to such date as reported on www.NASDAQ.com or (b) if the Common Stock is
not then quoted on a Trading Market, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by Holder
and reasonably acceptable to Borrower.


 “Person” means a natural person, sole proprietorship, corporation, limited
liability company, firm, partnership, association, joint venture, trust,
unincorporated organization, or other entity, whether acting in an individual,
fiduciary, or other capacity.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Trading Day” means a day on which the principal Trading Market is open for
business.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, or the OTC Markets QX Market, QB Market of
Pink Market.
 
ARTICLE II
INTEREST & AMORTIZATION


2.1           Contract Rate.  Subject to Sections 7.1 and 8.7 hereof, interest
payable on this Debenture shall accrue at a rate per annum equal to twelve
percent (12%) and shall be computed on the basis of a 365-day year.


              2.2     Consideration. In consideration for the Debenture, Holder
shall pay to Borrower a purchase price equal to Four Hundred Thousand Dollars
($400,000), payable by wire transfer or other immediately available
funds.  Thus, as of the Issuance Date, there shall exist a Forty Thousand Dollar
($40,000) Original Issue Discount (the “OID”) from the Principal Amount.
Interest shall accrue and be payable on the full Principal Amount of the
Debenture, inclusive of the OID, and payment of the full Principal Amount shall
be required regardless of time and manner of payment or prepayment by
Borrower.  Upon conversion, Holder shall receive credit for the full Principal
Amount converted.


2.3           Payments.  Unless prepaid or converted, payment of the aggregate
Principal Amount, together with all accrued interest thereon shall be made on
the Maturity Date.
 
 
 
13

--------------------------------------------------------------------------------

 


 
2.4           Prepayment Option. Borrower may prepay in cash all or any portion
of the Principal Amount of this Debenture and accrued interest thereon, with a
premium, at any time as set forth below (each a “Prepayment Premium”). The
amount of each Prepayment Premium shall be as follows: (a) one hundred five
percent (105%) of the then outstanding Principal Amount plus accrued interest
due and payable thereon if such prepayment is made at any time from the Issuance
Date until ninety (90) days thereafter; (b) one hundred fifteen percent (115%)
of the then outstanding Principal Amount plus accrued interest due and payable
thereon if such prepayment is made at any time from ninety-one (91) days after
the Issuance Date until one hundred forty-nine (149) days after the Issuance
Date; and (c) one hundred twenty-five percent (125%) of the then outstanding
Principal Amount plus accrued interest due and payable thereon if such
prepayment is made at any time after one hundred fifty (150) days from the
Issuance Date. Notwithstanding the foregoing, if the Borrower repays the
Debenture on the Maturity Date, no Prepayment Premium shall apply.


ARTICLE III
CONVERSION REPAYMENT


3.1           Optional Conversion.  Subject to the terms of this Article III,
Holder shall have the right, but not the obligation, at any time after the
Issuance Date and until the Maturity Date, or thereafter during an Event of
Default, to convert all or any portion of the outstanding Principal Amount,
accrued interest and fees due and payable thereon into fully paid and
non-assessable shares of Common Stock of Borrower at the Conversion Price, as
defined below (the “Conversion Shares”).


3.2           Calculation of Conversion Price.  Subject to Section 3.3 and
Section 4.6 hereof, the conversion price (the “Conversion Price”) shall mean the
greater of (a) (i) fifty-five percent (55%) multiplied by the Lowest Closing
Price as of the date a Notice of Conversion is given (which represents a
discount rate of forty-five percent (45%)) (the “Discount Percentage”) or (b)
ten cents ($0.10); provided, however, that if the closing price of the
Borrower’s Common Stock is less than $0.125 for three (3) consecutive Trading
Days at any time in which this Debenture remains outstanding, the Conversion
Price shall be determined pursuant to the Discount Percentage.


3.3           Conversion Price Adjustments.
 
(i)            If the Conversion Price is determined pursuant to the Discount
Percentage, such Conversion Price shall be subject to the following adjustments:
 
 
(i)
If the closing price of the Borrower’s Common Stock on the Trading Day
immediately prior to the date of the Notice of Conversion is between $0.20 and
$0.25, inclusive, then the Conversion Price shall be fifty-seven and one half
percent (57.5%) multiplied by the Lowest Closing Price as of the date a Notice
of Conversion is given (which represents a discount rate of forty-two and one
half percent (42.5%));



 
(ii)
If the closing price of the Borrower’s Common Stock on the Trading Day
immediately prior to the date of the Notice of Conversion is greater than or
equal to $0.26 and less than $0.30, then the Conversion Price shall be sixty
percent (60%) multiplied by the Lowest Closing Price as of the date a Notice of
Conversion is given (which represents a discount rate of forty percent (40%));
and

 
 
 
14

--------------------------------------------------------------------------------

 
 
 

 
(iii)
If the closing price of the Borrower’s Common Stock on the Trading Day
immediately prior to the date of the Notice of Conversion is greater than or
equal to $0.30, then the Conversion Price shall be sixty-two and one half
percent (62.5%) multiplied by the Lowest Closing Price as of the date a Notice
of Conversion is given (which represents a discount rate of thirty-seven and one
half percent (37.5%)).

 
(b)           Notwithstanding and in addition to the adjustments to the
Conversion Price provided in Section 3.3(a), the Conversion Price shall be
subject to the following adjustments:


 
(i)
If the market capitalization of the Borrower is less than Three Hundred Thousand
Dollars ($300,000) on the day immediately prior to the date of the Notice of
Conversion, then the Conversion Price shall be twenty-five percent (25%)
multiplied by the Lowest Closing Price as of the date a Notice of Conversion is
given (which represents a discount rate of seventy-five percent (75%)); and



 
(ii)
If the closing price of the Borrower’s Common Stock on the day immediately prior
to the date of the Notice of Conversion is less than $0.001, then the Conversion
Price shall be twenty-five percent (25%) multiplied by the Lowest Closing Price
as of the date a Notice of Conversion is given (which represents a discount rate
of seventy-five percent (75%)).

 
3.4           Conversion Limitation.  Notwithstanding anything contained herein
to the contrary, the number of Conversion Shares that may be acquired by Holder
upon conversion of this Debenture (or otherwise in respect hereof) shall be
limited to the extent necessary to ensure that, following such conversion (or
other issuance), the total number of shares of Common Stock then beneficially
owned by Holder and its affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with that of Holder for purposes
of Section 13(d) of the Exchange Act does not exceed 4.99% of the total number
of issued and outstanding shares of Common Stock, including, for such purpose,
the shares of Common Stock issuable upon such conversion, but excluding the
number of shares of Common Stock issuable upon (a) conversion of the remaining,
unconverted Principal Amount of this Debenture beneficially owned by Holder or
any of its affiliates and  (b) exercise or conversion of the unexercised or
unconverted portion of any other securities of Borrower subject to a limitation
on conversion or exercise analogous to the limitation contained herein
(including, without limitation, any other debenture or warrant) beneficially
owned by Holder or any of its affiliates. For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  By written notice to
Borrower, Holder may increase, decrease or waive the provisions of this Section
3.4 as to itself but any such waiver will not be effective until the sixty-first
(61st) day after delivery thereof.
 
3.5           Mechanics of Holder’s Conversion.  Subject to Section 3.4 hereof,
this Debenture may be converted by Holder, in whole or in part from time to time
after the Issuance Date, by submitting to Borrower and/or Transfer Agent of
record a notice of conversion (“Notice of Conversion”), the form of which is
attached hereto as Exhibit A.  Such Notice of Conversion shall specify the
Principal Amount of the Debenture to be converted and the date on which such
conversion shall be effected (the “Conversion Date”). Pursuant to the terms of
the Notice of Conversion, Borrower shall issue instructions to the transfer
agent within two (2) Trading Days from the receipt of the Notice of Conversion
and shall within three (3) Trading Days from the receipt of the Notice of
Conversion (the “Delivery Date”): (A) if legends are not required to be placed
on certificates of Common Stock pursuant to the then existing provisions of Rule
144 of the Securities Act of 1933 (“Rule 144”) (for which the Holder shall
provide an opinion from its counsel that is reasonable acceptable to the
Company) and provided that the Company’s transfer agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system; or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Notice of Conversion, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled which
certificates shall not bear any restrictive legends unless required pursuant to
the Rule 144.
 
In the  case of the exercise of the conversion rights set forth herein, the
conversion privilege shall be deemed to have been exercised, and the Conversion
Shares issuable upon such conversion shall be deemed to have been issued, upon
the Delivery Date and Holder shall be treated for all purposes as the record
holder of such Common Stock, unless Holder provides Borrower with written
instructions to the contrary. Conversions hereunder shall have the effect of
lowering the outstanding Principal Amount of this Debenture in an amount equal
to the applicable conversion. Holder and Borrower shall maintain records showing
the Principal Amount(s) converted and the Conversion Date(s). In the event of
any dispute or discrepancy, the records of Holder shall be controlling and
determinative in the absence of manifest error.
 
3.6           Conversion Mechanics.  The number of shares of Common Stock to be
issued upon each conversion of this Debenture shall be determined by dividing
that portion of the Principal Amount and interest and fees to be converted, if
any, by the then applicable Conversion Price.
 
3.7           Fractional Shares.  No fractional shares shall be issued upon the
conversion of this Debenture.  As to any fraction of a share which Holder would
otherwise be entitled to upon such conversion, Borrower shall round up to the
next whole share.
 
3.8           Late Delivery of Conversion Shares.  Borrower understands that a
delay in the delivery of Conversion Shares in the form required pursuant to this
Article III beyond the Delivery Date could result in economic loss to Holder. As
compensation to Holder for such loss, Borrower agrees to pay late fees to Holder
for late issuance of such shares in the form required pursuant to this Article
III upon conversion of the Debenture, in the amount equal to one thousand
dollars ($1,000) per Business Day after the Delivery Date but capped at 100% of
the then outstanding Principal Amount.  Borrower shall pay any fees incurred
under this Section in immediately available funds upon demand and such fees
shall also be eligible to be converted into Common Stock pursuant to this
Article III.
 
3.9           Authorized and Reserved Shares.
 
(a)           Borrower represents and warrants and covenants and agrees that
upon issuance, the Conversion Shares will be duly and validly issued, fully
issued and non-assessable.  Borrower agrees that its issuance of this Debenture
shall constitute full authority to its officers and agents who are charged with
the duty of executing stock certificates to execute and issue the necessary
certificates for Conversion Shares in accordance with the terms and conditions
of this Debenture.
 
(b)           At all times during which this Debenture is outstanding, Borrower
shall reserve and keep available from its authorized and unissued shares of
Common Stock (the “Share Reserve”) for the sole purpose of issuance upon
conversion of this Debenture and payment of interest on this Debenture, each as
herein provided, free from preemptive rights or any other actual or contingent
purchase rights of Persons other than Holder, not less than five times the
aggregate number of shares of the Common Stock that shall be issuable upon the
conversion of the outstanding Principal Amount of this Debenture and payment of
interest hereunder. Initially, the Share Reserve shall be equal to 22,000,000
shares, and shall. The Holder may reasonably request increases from time to time
to reserve such amounts
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
based on a conversion price equal to the Lowest Closing Price, as defined in the
Debenture, as of such date, and may be increased from time to time by written
instructions from the Investor to Transfer Agent to comply with the required
reserve, subject to the Company being provided two (2) days within which to
object to the amount of any increase in the shares reserve. Borrower agrees that
it will take all such reasonable actions as may be necessary to assure that the
Conversion Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the applicable Trading
Market upon which the Common Stock may be listed. Borrower agrees to provide
Holder with confirmation evidencing the execution of such share reservation
within three (3) Business Days from the Issuance Date.
 
3.10          Issuance of New Debenture.  Upon any partial conversion of this
Debenture, a new Debenture containing the same date and provisions of this
Debenture shall, at the request of Holder, be issued by Borrower to Holder for
the principal balance of this Debenture and accrued interest which shall not
have been converted or paid. Subject to the provisions of Article VI, Borrower
will pay no costs, fees or any other consideration to Holder for the production
and issuance of a new Debenture.
 
3.11           Par Value; Further Assurances.
 
(a)           Borrower covenants that during the period that the Principal
Amount of this Debenture and any accrued interest and fees thereon remain
outstanding, it will ensure that the par value of any Conversion Shares shall
not exceed the amount payable therefor upon such exercise immediately prior to
such exercise.
 
(b)           Except and to the extent as waived or consented to by Holder,
Borrower shall not by any action, including, without limitation, amending its
articles or certificate of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Debenture, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate to protect the rights of Holder as
set forth in this Debenture against impairment. Without limiting the generality
of the foregoing, Borrower will (a) not increase the par value of any Conversion
Shares above the amount payable therefor upon such exercise immediately prior to
such exercise, (b) take all such action as may be necessary or appropriate in
order that Borrower may validly and legally issue fully paid and nonassessable
Conversion Shares upon the exercise of this Debenture and (c) use its
commercially best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable Borrower to perform its obligations under this Debenture.
 
3.12          Transfer Taxes.  The issuance of certificates for Conversion
Shares shall be made without charge to Holder for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificates, provided that Borrower shall not be required to pay any tax that
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate upon conversion in a name other than that of Holder and
Borrower shall not be required to issue or deliver such certificates unless or
until the Person or Persons requesting the issuance thereof shall have paid to
Borrower the amount of such tax or shall have established to the satisfaction of
Borrower that such tax has been paid.
 
3.13          Issuer’s Representation Letter.  In the event that Holder’s
brokers dealer requires an  Issuer’s Representation Letter (the “Representation
Letter”), Holder will submit to Borrower the Representation Letter along with a
corresponding Notice of Conversion upon which Borrower will have forty-eight
(48) hours to execute and return the Representation Letter.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
CERTAIN ADJUSTMENTS
 
4.1           Fundamental Transaction. If, at any time while this Debenture is
outstanding, (a) Borrower effects any merger or consolidation of Borrower with
or into another Person, (b) Borrower effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (c)
any tender offer or exchange offer (whether by Borrower or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (d) Borrower
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, holder of one (1) share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and Borrower shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Debenture
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to Borrower or surviving entity in such
Fundamental Transaction shall issue to Holder a new Debenture consistent with
the foregoing provisions and evidencing Holder’s right to convert such Debenture
into Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 4.1
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
4.2           Calculations. All calculations under this Article III shall be
made to four decimal places or the nearest 1/100th of a share, as the case may
be. For purposes of this Article III, the number of shares of Common Stock
deemed to be issued and outstanding as of a given date shall be the sum of the
number of shares of Common Stock (excluding any treasury shares of Borrower)
issued and outstanding.
 
4.3           Notice to Holder.
 
a)             Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Article IV, Borrower shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
b)             Notice to Allow Conversion by Holder. If (i) Borrower shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (ii) Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (iii) Borrower shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (iv) the
approval of any stockholders of Borrower shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
which Borrower is a party, any sale or transfer of all or substantially all of
the assets of Borrower, of any compulsory share exchange whereby the Common
Stock is converted into other securities, cash or property or (v) Borrower shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of Borrower, then, in each case, Borrower shall cause to be filed at
each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to Holder at its last address as it
shall appear upon Borrower’s books and records, at least 20 calendar days prior
to the applicable record or effective date hereinafter specified, a notice
stating (A) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (B) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holder is entitled to convert this Debenture during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.
 
ARTICLE V
NEGATIVE COVENANTS
 
As long as any portion of this Debenture remains outstanding, unless Holder
shall have otherwise given prior written consent, Borrower shall not, and shall
not permit any of its subsidiaries (whether or not a subsidiary on the Issuance
Date) to, directly or indirectly:
 
5.1           except for issuances to directors, officers, employees, or
consultants, issue any shares of Common Stock in exchange for satisfaction or
accord, in whole or in part, of any outstanding accounts payable obligations of
Borrower, where such shares would be freely tradable (without restrictions,
manner of sale obligations or reporting obligations) by the recipient thereof
(or any transferee thereof) prior to the date which is six (6) months following
the date of issuance thereof, whether pursuant to Section 3(a)(10) of the
Securities Act or otherwise;
 
5.2           amend its charter documents, including, without limitation, its
articles or certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of Holder;
 
5.3           combine (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares;
 
5.4           enter into any transaction with any affiliate of Borrower which
would be required to be disclosed in any public filing with the Securities and
Exchange Commission (the “SEC”), unless such transaction is made on an
arm’s-length basis and expressly approved by a majority of the disinterested
directors of Borrower (even if less than a quorum otherwise required for board
approval); or
 
5.5           enter into any agreement with respect to any of the foregoing.
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI
EVENTS OF DEFAULT
 
The occurrence of any of the following events, while this Debenture is
outstanding, shall be an “Event of Default;” provided that any Event of Default
may be cured within a one (1) Business Day except as otherwise provided herein:
 
6.1           Failure to Pay Principal, Interest or Other Fees.  Borrower fails
to pay the Principal Amount, interest or other fees hereon as and when the same
shall become due and payable and such failure shall continue for a period of
three (3) Business Day following the date upon which any such payment was due.
 
6.2           Breach of Covenant.  Borrower breaches any covenant or other term
or condition of this Debenture, including, but not limited, to the negative
covenants provided in Article V, in any material respect and such breach, if
subject to cure, continues for a period of three (3) Business Day after the
occurrence thereof.
 
6.3           Breach of Representations and Warranties.  Any representation or
warranty of Borrower made herein or in any other report, financial statement or
certificate made or delivered to Holder shall be false or misleading in any
material respect as of the date when made or deemed made.
 
6.4           SEC Filings. At any point while this Debenture is outstanding,
Borrower is not current with its reporting responsibilities under Section 13 of
the Exchange Act, other than 8-K reports. Furthermore, Borrower fails to timely
file, when due, any SEC report, including any required XBRL file along with such
report (e.g., Forms 8-K, 10-Q or 10-K, or Schedules 14A, 14C or 14(f)), or, if
the filing date of such report is properly extended pursuant to SEC Rule 12b-25,
when the date of any such filing extension lapses, or any post-effective
amendment to any SEC Registration Statement.
 
6.5           Stop Trade.  An SEC stop trade order or trading suspension of the
Common Stock on the applicable Trading Market shall be in effect for five (5)
consecutive Trading Days or five (5) Trading Days during a period of ten (10)
consecutive Trading Days, provided that Borrower shall not have been able to
cure such trading suspension within thirty (30) Business Days of the notice
thereof or list the Common Stock on another Trading Market within sixty (60)
Business Days of such notice.
 
6.6           SEC Reporting Status Matters.
 
(a)           Borrower indicates by check mark on the cover page of an SEC
report filing that it has not (i) filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such
shorter period that the registrant was required to file such reports), and (ii)
has been subject to such filing requirements for the past ninety (90) days.
 
(b)           Borrower indicates by check mark on the cover page of an SEC
report filing that it has not submitted electronically and posted on its
corporate website, if any, every Interactive Data File required to be submitted
and posted pursuant to Rule 405 of Regulation S-T during the preceding twelve
(12) months (or for such shorter period that the registrant was required to
submit and post such files).
 
 (c)           Borrower indicates by check mark on the cover page of an SEC
report filing that it is a shell company (as defined in Rule 12b-2 of the
Exchange Act); or
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(d)           Borrower files a Form 15 with the SEC to deregister its Common
Stock.  In such an event, Borrower shall file current reports with attorney
opinions on not less than a quarterly basis on www.otcmarkets.com until such
time as Borrower re-registers its Common Stock with the SEC.
 
6.7           Receiver or Trustee.  Each of Borrower or its subsidiaries, if
any, shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business; or such a receiver or trustee shall otherwise
be appointed; or shall become insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any.
 
6.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its subsidiaries or any of
their respective property or other assets for more than one hundred thousand
dollars ($100,000) in the aggregate for Borrower, and shall remain unvacated,
unbonded or unstayed for a period of thirty (30) days.
 
6.9           Bankruptcy.  Borrower or any of its subsidiaries shall be subject
to a Bankruptcy Event.
 
6.10           DTC Eligibility.  Borrower shall lose its status as “DTC
Eligible” or Borrower’s stockholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System through a “deposit chill” or otherwise.
 
6.11           Reservation of Shares.  Borrower shall fail timely to reserve
shares of Common Stock from its authorized and unissued shares pursuant to
Section 3.9.




ARTICLE VII
DEFAULT RELATED PROVISIONS AND OTHER PRIVILEGES
 
7.1           Default Interest Rate.  If any Event of Default occurs, the
outstanding Principal Amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at Holder’s election, immediately due
and payable in cash in the sum of (a) one hundred eighteen percent (118%) of the
outstanding Principal Amount of this Debenture plus one hundred percent (100%)
of accrued and unpaid interest thereon and (b) all other amounts, costs,
expenses and liquidated damages due in respect of this Debenture (“Mandatory
Default Amount”). After the occurrence of any Event of Default, the interest
rate on this Debenture shall accrue at an interest rate equal to the lesser of
eighteen percent (18%) per annum or the maximum rate permitted under applicable
law. Upon the payment in full of the Mandatory Default Amount, Holder shall
promptly surrender this Debenture to or as directed by Borrower. In connection
with such acceleration described herein, Holder need not provide, and Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such acceleration may be rescinded and annulled by
Holder at any time prior to payment hereunder and Holder shall have all rights
as a holder of his Debenture until such time, if any, as Holder receives full
payment pursuant to this Section 7.1. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
 
7.2                      Default Penalty Payment.  Following the occurrence and
during the continuance of an Event of Default, Borrower agrees to pay to Holder
in the amount equal to one thousand dollars ($1,000) per Business Day commencing
the Business Day following the date of the Event of Default, subject to such
payment being capped at 100% of the then outstanding Principal Amount. Borrower
shall pay any fees incurred under this Section in immediately available funds
upon demand and such fees shall also be eligible to be converted into Conversion
Shares as set forth in Article III. Such conversion privileges shall remain in
full force and effect immediately from the date hereof and until this Debenture
is paid in full.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
MISCELLANEOUS
 
8.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
8.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by FedEx or other reputable express courier
service with charges prepaid, or (iv) transmitted by hand delivery, telegram,
e-mail, whereby a return Email confirming receipt has been delivered, or
facsimile, addressed as set forth below.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (y) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a Business Day during normal business hours where such notice
is to be received), or the first Business Day following such delivery (if
delivered other than on a Business Day during normal business hours where such
notice is to be received) or (z) on the next Business Day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur.  The addresses
for such communications shall be:
 
If to Borrower:
 
KonaRed Corporation
Attn.: John Dawe, Corporate Secretary
1101 Via Callejon #200
San Clemente, CA 92673
 
If to Holder:
 
Group 10 Holdings LLC
Attn: Adam Wasserman
11 Island Ave. #1108
Miami Beach, FL 33139








 
22

--------------------------------------------------------------------------------

 
 
 
No change in any of such addresses shall be effective insofar as notices under
this Section 8.2 are concerned unless such changed address is located in the
United States of America and notice of such change shall have been given to such
other party hereto as provided in this Section 8.2.
 
8.3           Amendment Provision.  Any term of this Debenture may be amended
only with the written consent of Holder and Borrower.  . The term “Debenture”
and all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented, and any successor instrument as it may be amended or
supplemented.
 
8.4           Assignability.  This Debenture shall be binding upon Borrower and
its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns, and may not be assigned by Borrower without the prior
written consent of Holder, which consent may not be unreasonably withheld. Any
assignment by the Holder shall be made in accordance with any applicable
securities laws.
 
8.5           Prevailing Party and Costs.  In the event any attorney is employed
by any party with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Debenture or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Debenture, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.
 
8.6           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Debenture shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without regard to principles of
conflicts of law.  HOLDER AND BORROWER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY
TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASES. Each party hereby
submits to the exclusive jurisdiction of the state and federal courts located in
the borough of Manhattan.  If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Debenture or any of the transactions contemplated herein will be finally
settled by binding arbitration in New York, New York in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules.  The arbitrator shall
apply New York law to the resolution of any dispute, without reference to rules
of conflicts of law or rules of statutory arbitration.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph.  The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator.  Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator.
 
8.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by Borrower to Holder and thus refunded to Borrower.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
8.8           Construction.  Borrower acknowledges that its legal counsel
participated in the preparation of this Debenture and, therefore, stipulates
that the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Debenture to
favor any party against the other.
 
8.9           Absolute Obligation.  Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of Borrower,
which is absolute and unconditional, to pay the Principal Amount of, interest
and liquidated damages (if any) on, this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed.  This Debenture is a direct debt
obligation of Borrower.
 
8.10         Lost or Mutilated Debenture.  If this Debenture shall be mutilated,
lost, stolen or destroyed, Borrower shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the Principal Amount of this Debenture so mutilated, lost, stolen or
destroyed.
 
8.11         Opinion of Counsel.  A Rule 144 opinion of the Law Firm of
Richardson & Patel LLP, Greenberg Traurig LLP and Bauman & Associates Law Firm
in form, substance and scope customary for opinions of counsel in comparable
Rule 144 transactions shall be deemed acceptable to Borrower.
 
8.12         Certain Adjustments. Notwithstanding anything herein to the
contrary, any references to share numbers or share prices shall be
proportionately adjusted for any stock dividend, stock split, stock combination
or other similar transaction.
 
8.13         Unsecured Obligations. The obligations of the Company under this
Debenture shall be unsecured and subordinate in all respects to any obligations
arising under the Senior Convertible Note issued to VDF FutureCeuticals, Inc.
dated January 28, 2014 (the “VDF Note”) and any Transaction Agreements (as
defined in the VDF Note), as such may be amended from time to time.




[Signature page follows.]
 
 
 
 
 
 
 
 
 

 
 
24

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of the date first above indicated.
 


BORROWER:


KonaRed Corporation
 
 
By:    /s/ Shaun Roberts                         


Name: Shaun Roberts


Title: President and CEO
 
 
 
HOLDER:
 
Group 10 Holdings, LLC
 
 
By:    /s/ Adam Wasserman                   
 
Name: Adam Wasserman
 
Title: Managing Member
 


 


 


 


 


 


 
25

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and accrued interest under
the Convertible Debenture (“Debenture”) of KonaRed Corporation, a Nevada
corporation (“Borrower”), into shares of common stock (the “Common Stock”) of
Borrower according to the conditions hereof, as of the date written below. If
shares of Common Stock are to be issued in the name of a Person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by Borrower in accordance therewith. No fee will be charged to the
undersigned for any conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to Borrower that its ownership of Common Stock does not exceed the
amount specified under Section 3.4 of the Debenture, as determined in accordance
with Section 13(d) of the Exchange Act.
 
The undersigned agrees to comply with Rule 144 in connection with any transfer
of the aforesaid shares of Common Stock pursuant to any prospectus.


Conversion calculations:
       
Date to Effect Conversion:
         
Principal Amount of Note to be Converted:
 




 
Interest Accrued on Account
 
of Conversion at Issue:
 




 
Number of shares of Common
Stock to be issued:
 

 

 
Signature:
 




 
 Name:
 Group 10 Holdings LLC
          Address for Delivery of Common Stock Certificates:                    
                  Or           DWAC Instructions:          
Broker No:
   
Account No:
 

 
 
26 

--------------------------------------------------------------------------------